Appeal from the Supreme Court of Michigan. Probable jurisdiction noted, ante, p. 810. The motion of the Franklin National Bank of Long Island for leave to file brief,, as amicus curiae, is denied. The motion of Mellon National Bank and Trust Company et al. for leave to file brief, as amici curiae, is denied. The motion to strike names of State Bank of St. Johns et al. from motion of Community National Bank of Pontiac et al. for leave to file brief, as amici curiae, is granted, and the motion of Community National Bank of Pontiac et al. for leave to file brief, as amici curiae, is denied.